
 

--------------------------------------------------------------------------------










JOINT VENTURE AGREEMENT
 
               between




THARAWAT HOLDINGS COMPANY




and




HCI VIOCARE CLINICS UK LIMITED


 








Privileged and Confidential
1

--------------------------------------------------------------------------------

TABLE OF CONTENTS
 
1.
INTERPRETATION
3
2.
FORMATION
5
3.
SHARES IN THE COMPANY
6
4.
RESTRICTIONS ON TRANSFER OF SHARES
9
5.
MEETINGS OF MEMBERS
10
6.
MANAGEMENT, BOARD OF DIRECTORS AND OFFICERS OF THE COMPANY
10
7.
REPRESENTATIONS, WARRANTIES AND COVENANTS
13
8.
FISCAL MATTERS
14
9.
CONFIDENTIALITY
15
10.
NON-COMPETITION
16
11.
TERM & TERMINATION
17
12.
INDEMNIFICATION AND LIMITATIONS OF LIABILITY
18
13.
INSURANCE
19
14.
TAX MATTERS
20
15.
CONSEQUENCES OF BREACH
20
16.
DISPUTE RESOLUTION
20
17.
GENERAL PROVISIONS
21

2

--------------------------------------------------------------------------------


 
THIS JOINT VENTURE AGREEMENT (the "Agreement") is dated July 19, 2017 (the
"Effective Date").
PARTIES
(1)
Tharawat Holding Company, a company incorporated under the laws of Saudi Arabia
with commercial registration number 1010258018 whose registered office is at
Kingdom Tower Level 56 P.O. Box 10999, Riyadh, 11443 ("Tharawat"); and

(2)
HCi Viocare Clinics UK Limited, a company incorporated pursuant to the laws of
the State of Nevada, U.S.A., with company registration number E0214052007-4
whose registered office is at Kintyre House, 209 Govan Road, Glasgow, Scotland,
UK G51 1HJ ("Viocare"),

each referred to individually as "Party" and collectively as "Parties".
PREAMBLE:


Whereas, the Parties have agreed to associate themselves as founders in a
limited liability company (hereinafter referred to as the ("Company")) to be
incorporated in accordance with the laws of the Kingdom of Saudi Arabia for the
purposes of owning, managing and franchising a chain of full service prosthetic,
orthotic and diabetic foot rehabilitation clinics ("Clinics" and each a
"Clinic") throughout the Territory, as defined hereunder, or any other locations
where the Parties mutually agree.


And Whereas, it is the intention of the Parties to set forth certain
understandings to regulate this relationship as shareholders/owners of the
Company and the respective rights and obligations of each towards the other
including among other things, (i) the allocation of profits, losses, credits and
distributions of cash flow and other proceeds of the Company (ii) the respective
rights, obligations and interests of the members towards each other and to the
Company; and (iii) certain other matters.


NOW, THEREFORE, in consideration of the mutual promises and undertakings of the
Parties hereto, and other good and valuable consideration the receipt of which
is hereby acknowledged, and intending to be legally bound hereby, the Parties
hereto agree as follows.


1.
INTERPRETATION

1.1
Definitions:

Unless the context otherwise requires, the following terms shall have the
meanings hereby ascribed to them:
"Affiliate" means:
(a)
With respect to a company or partnership, any company or partnership which
controls, is controlled by or is under common control with such company or 
partnership, or any individual and/or such individual's spouse, parents and/or
children ("Relations") who control(s) such company or partnership, and

(b)
with respect to an individual, the Relations of such individual or a company or
partnership controlled by such individual and/or his Relations.

3

--------------------------------------------------------------------------------



 
For purposes of this definition, a person is deemed to control another person if
the former person possesses directly or indirectly the power to direct or cause
the direction of the management of the other person, whether through the
ownership of more than 50% of the total voting interest of the other person or
by contract or otherwise.
"Applicable Law" means any applicable law, regulation, decree, directive, order,
ordinance,
judicial decision or rule of the Kingdom of Saudi Arabia.
"Board of Directors" or "Board" means the board of directors of the Company as
provided for in Clause 6 below.
"Business" or "Company Business" means the business of the Company as set out in
Clause 2.4 below.
"Business Plan" means the Company's business plan as datelined in Annex II to
this Agreement.
"Companies Law" means the Saudi Arabia Companies Law enacted by Royal Decree No
M3 dated 28/1/1437H (i.e. 10/11/2015G), as amended or replaced from time to
time.
"Director" means any director on the Board of Directors, as appointed in
accordance with
Clause 6.1.
"Initial Investment" means the Company's Initial Investment as detailed in
Clause 3.1 below. For the avoidance of doubt, the Initial Investment shall
comprise of (a) the Registered Capital and (b) the Initial Loan.
"Initial Loan" means the initial loan which will be provided by Tharawat to the
Company after incorporation, and as further detailed in Clause 3.3 i 3.2iv
below.
"Intellectual Property" means in relation to any Party, on a worldwide basis,
all registered or unregistered trademarks, trade names, patents, copyrights,
trade secrets, designs, rights of publicity, knowhow, mask work rights, utility
models and other industrial or intangible property rights of a similar nature of
that Party, all grants and registrations worldwide in connection with the
foregoing and all other rights with respect thereto existing other than pursuant
to grant or registration; all applications for any such grant or registration,
all rights of priority under international conventions to make such applications
and the right to control their prosecution, and all amendments, continuations,
divisions and continuations-in-part of such applications; and all corrections,
reissues, patents of addition, extensions and renewals of any such grant,
registration or right.
"Member(s)" includes any of the Parties for so long as they hold any shares in
the Company and any other person, natural or legal, that acquires and holds
shares in the Company in accordance with the provisions of this Agreement.
"MOCI" means the Saudi Arabian Ministry of Commerce and Investments. "MOH" means
the Saudi Arabian Ministry of Health.
4

--------------------------------------------------------------------------------





"Registered Capital" means the Company's registered capital as detailed in
Clause 3.2 below.
"SAGIA" Saudi Arabian General Investment Authority
"Territory" means the countries of the Gulf Cooperation Council, (which include
the kingdom of Saudi Arabia, Qatar, Kuwait, United Arab Emirates, Sultanate of
Oman and Kingdom of Bahrain), and Iran , Iraq , Jordan, Syria, Lebanon, Yemen
and Palestine.

1.2
The preamble hereto shall constitute an integral part of this Agreement.

1.3
References to 'Clause(s)' are to the clause(s) of this Agreement.

1.4
The Clause headings in this Agreement have been included for convenience of
reference only and shall not be considered in the interpretation of this
Agreement.

1.5
A reference to a clause is a reference to a clause or, or schedule to, this
Agreement.



2.
FORMATION

2.1
Approvals

i.
The Parties hereby associate themselves to form the Company in accordance with
the Applicable Law. The Parties shall commence with the registration of the
Company as a limited liability company in accordance with the Applicable Law and
shall apply for any required approvals for the proposed Company and for the
Parties as shareholders therein, such approvals which include without limitation
MOCI, SAGIA and MOH1.

ii.
Each Party undertakes to provide whatever information or documentation that may
be reasonably required from its part in order to obtain such approvals.

2.2
Articles of Association

The formation of the Company shall be evidenced by:
i.
Articles of Association as per the form requested by MOCI and SAGIA and as
annexed to this Agreement in the form of Annex 1;

ii.
The SAGIA investment license; and

iii.
The MOCI commercial registration certificate.

2.3
Name

The name of the Company shall be Viocare Clinics Middle East or any other name
agreed by the Parties and approved in accordance with the Applicable Law.
1 Principally, the laws of Saudi Arabia permits the issuance of an investment
license for foreign investors in the medical sectors within certain conditions.
We are currently in touch with SAGIA to confirm these requirements for the
company
5

--------------------------------------------------------------------------------





2.4
Business of the Company

i.
The Business of the Company shall be owning, managing and franchising a chain of
full service prosthetic, orthotic and diabetic foot rehabilitation clinics
throughout the Territory.

ii.
The Company, as decided by the Board of Directors from time to time, shall be
entitled to own and operate its own clinics, to franchise third party clinics
and/or establish other joint ventures with other parties across the Territory.

2.5
Head Office and Branches

Subject to and conditional upon the approval of the Saudi authorities, including
without limitations MOH, MOCI and SAGIA, the registered office of the Company
shall be situated in Riyadh, Kingdom of Saudi Arabia. The Company, Subject to
the approval of the Board of Directors and in accordance with the Business Plan,
may open branches within the Territory.
2.6
Duration of the Company

The duration of the Company shall be 99 (ninety nine) years commencing as of the
date of commercial registration Certificate. The term of the Company may be
renewed in accordance with the Companies Law.


3.
SHARES IN THE COMPANY

3.1
Initial Investment

The Parties have determined that the Company needs an Initial Investment
equivalent to an amount that will be determined by the Business Plan and which
will be provided by Tharawat. The Initial Investment will be comprised of the
Registered Capital and the Initial Loan.




3.2
Registered Capital

i.
The Company will be initially registered with an issued and outstanding share
capital of One Million Saudi Riyals (SAR 1,000,000) which shall be paid up in
full in cash at the time of registration of the Company.

ii.
The Company's Registered Capital may be increased from time to time by a
unanimous resolution of the Members in accordance with the provisions of this
Agreement, the Companies Law and the Articles of Association.

iii.
Each share in the Company shall have a par value of One Thousand Saudi Riyals
(SAR 1,000) . The Registered Capital upon incorporation of the Company shall be
distributed among the Parties as follows:




6

--------------------------------------------------------------------------------






 Party  Number of shares  Capital Contribution  Percentage Interest
Tharawat
900
 
Nine Hundred Thousand Saudi Riyals (SAR 900,000)
90%
 
Viocare
 
100
One Hundred Thousand Saudi Riyals (SAR 100,000)
 
10%
 
Total
 
 
100%





iv.
The Initial Loan facility amount will be determined by the Business Plan as
stipulated in Clause 3.3 i. below..

v.
Subject to Clause 3.2., vi and conditional upon the approval of the Saudi
authorities, including without limitations MOH, MOCI and SAGIA, it is agreed
upon the Parties that Viocare's share in the Registered Capital might be
increased to reach the equivalent of 20% (twenty percent) of the Registered
Capital upon the fulfillment of all the following conditions by Viocare with
relation to any Clinic opened inside or outside KSA:

a.
Assisting in any documentation or procedural requirements that might be needed
or required during obtaining the licenses for the Company and any of the
Clinics;

b.
Providing and/or modifying the lay out of the Clinics as per international
standards/Hci benchmarks;

c.
Assisting in any modification or redesigning of all Company buildings and
Clinics as might be required by Saudi governmental regulatory agencies and
authorities,

d.
Providing all approved and qualified list of suppliers for the Business;

e.
Assisting in finalizing any contractual agreement with suppliers;

f.
Assisting with furniture requirements specifications by providing the list as
well as the name of the suppliers;

g.
Assisting in interviewing and training for the local hires;

h.
Interviewing and providing qualified staff (CPO and others) as per ISPO
standards;

i.
Providing support and guidance in marketing activities and branding guidelines;

j.
Providing any other technical assistance might be required by the Company; and

7

--------------------------------------------------------------------------------


 
k.
fulfillment of any other key performance Indicators as detailed in the Business
Plan.

 
vi.
provided that all the conditions set forth in Clause 3.2 v are fulfilled;
Viocare's entitlement to the additional share in the Registered Capital will
only be realized once the following conditions are met:

a.
5% additional share in the Registered Capital to be realized once Tharawat fully
recovers the Initial Loan amount provided that the Company remains cash positive
after the repayment of such Initial Loan, Capital expenditure for the
establishment of new clinics excluded;

b.
2% additional share in the Registered Capital to be realized once the Company
and the Clinics reach 5,000 (Five Thousand) clients; and

c.
3% additional share in the Registered Capital to be realized once the Company
reach 7,000 (Seven Thousand) clients.

3.3
Company Funding and Additional Capital Contribution

i.
The Initial Loan:

a.
As part of the Initial Investment, Tharawat will provide an interest free loan
to the Company in an amount which will be determined by the Business Plan (the
"Initial Loan").

b.
The Initial Loan shall be paid back from the revenues of the Company and the
Business. Safe for statuary payments and reserves which will have a priority
under the Applicable Law, the Initial Loan shall have a priority over any
dividend distribution or any other payments which could be made out by the
Company excluded the general operational expenses of the Company and the
Management Fee as stipulated in Clause 6.3v considered it as a general and
operational expense. The Members will not be entitled to receive any dividend
until such time when the Initial Loan is fully repaid to Tharawat.

c.
The Parties hereby agree, confirm and acknowledge that all assets of the Company
shall be pledged to the benefit of Tharawat and shall remain under pledge to the
benefit of Tharawat until the Initial Loan is fully paid back. Accordingly, the
Board of Directors shall not, and the Members shall not direct or cause any
Director to, under any circumstances dispose of any assets owned by the Company
without the prior written approval of Tharawat. Moreover, the Initial Loan shall
be due and payable in full, to the extent then unpaid, on the date of
termination of this Agreement and dissolution of the Company in accordance with
this Agreement.

ii.
Additional capital contributions:

8

--------------------------------------------------------------------------------





a.
Additional capital contributions shall be made in the amounts and at the times
determined by the unanimous vote of the Members.

b.
In the event that a Member does not make a timely additional capital
contribution as required by this Clause 3.3ii ("Defaulting Member"), the other
Member, at its option, may elect to advance to the Company, as a loan to the
Defaulting Member, an amount up to or equal to the amount that the Defaulting
Member failed to contribute. Such loan shall be referred to herein as a "Default
Loan". Each Default Loan shall be evidenced by such documents and shall be on
such terms and conditions as are customary in transactions of this type and are
reasonably acceptable to the lending Member; provided that each Default Loan
shall be repaid from any cash distributed to the Defaulting Member with the
approval of the Board of Directors and, to the extent then unpaid, shall be due
and payable in full on the date of termination of this Agreement and dissolution
of the Company in accordance with this Agreement.

c.
Liability of Members

Except as otherwise provided in Clause 12, all debts, obligations and
liabilities of the Company, whether arising in contract, tort or otherwise,
shall be solely the debts, obligations and liabilities of the Company (including
under a judgment, decree or order of a court), and no Member (and no Affiliate
of any Member) shall be obligated or liable for any such debt, obligation or
liability of the Company solely by reason of being a Member (or an Affiliate of
a Member).
 
4.
RESTRICTIONS ON TRANSFER OF SHARES

4.1
Restriction on Sale

The Members shall not transfer or pledge any or all of their membership interest
in the Company within the first 5 (five) years after the commercial registration
of the Company without the prior consent of the other Members, which consent
shall not be unreasonably withheld.
4.2
Priority to Purchase a Member's Interest

Upon the lapse of the term specified in Clause 4.1, should any Member
(hereinafter called the "Selling Member") desire to sell all or any part of its
interest in the Company (the "Offered Interest"), then the Selling Member shall
grant the other Member(s) the priority right to purchase the Offered Interest in
proportion to their membership interest in the Company and at the then current
market value specified by an independent auditor mutually selected by the
Members. In the event that the other Member(s) does (do) not exercise such right
of priority within 30 (thirty) days of the date on which the value was set and
advised to the other Member(s), then the Selling Member shall have the right to
sell the Offered Interest to any third party at the same price and on the same
terms offered to the other Members, provided that such third party abides by
Clause 4.3 below. The procedures set by the Companies Law in relation to the
sale of a Member's interest shall govern any sale of a Member's interest in the
Company.
9

--------------------------------------------------------------------------------

 
4.3
Obligation of Transferee To Become Party Hereto

No sale or pledge of a Member's interest in the Company may be made to any third
party unless such third party enters into an agreement with the remaining
Members, in form and substance satisfactory to the remaining Members, pursuant
to which the third party shall become a party hereto and agrees to be bound by
the terms and conditions hereof. The remaining Members shall not unreasonably
withhold their acceptance of such agreement.


5.
MEETINGS OF MEMBERS

Meetings of the Members of the Company shall be held in  the manner and at the
times prescribed by the Companies Law.


6.
MANAGEMENT, BOARD OF DIRECTORS AND OFFICERS OF THE COMPANY

6.1
The Business of the Company will be undertaken at the direction of the Board of
Directors.

6.2
Election

i.
The powers of the Company shall be exercised by or under the authority of, and
the Business and affairs of the Company shall be managed under the directions
of, a Board of Directors as described herein. The Board of Directors shall have
complete and exclusive control of the business and affairs of the Company in
compliance with the Applicable Law. The Board of Directors shall possess all
power, on behalf of the Company, to do or authorize the Company or to direct the
officers, employees and agents of the Company, to do all things necessary or
convenient to carry out the business and affairs of the Company.

ii.
The Board of Directors shall consist of 5 (five) Directors, of whom 4 (four)
Directors shall be designated by Tharawat and 1 (one) Director shall be
designated by Viocare.

iii.
Each Party shall appoint its representatives on the Board of Directors by
written instrument to the Company and it may from time to time replace or change
its representatives in the same manner. The Directors shall not receive any
compensation for their participation on the Board of Directors  or for
attendance at any meeting thereof and shall be compensated solely by the Member
appointing such Director.

iv.
The Board of Directors may appoint, reappoint and remove officers of the Company
who, to the extent provided by the Board of Directors, may have and may exercise
all the powers and authority of the Board of Directors in the conduct of the
business and affairs of the Company, subject in all cases to such limitations as
the Board of Directors may reasonably impose or as are otherwise set forth in
this Agreement. The officers of the Company shall consist of a general manager
and  may consist of a treasurer, a secretary, or other officers or agents as may
be elected or appointed by the majority of the Board of Directors.

10

--------------------------------------------------------------------------------





 
6.3
Actions Requiring Unanimous Vote Board (Reserved Matters):

i.
The Quorum for a meeting of the Board of Directors of the Company shall comprise
of a minimum of three Directors.

ii.
Without prejudice to the Members' authorities as set forth in the Companies Law,
the Articles of Association and in this Agreement, the Board of Directors shall
not take the following actions ("Reserved Matters" and each a "Reserved Matter")
without a unanimous vote in respect of the Company:

a.
alter its name;

b.
alter this Joint Venture Agreement;

c.
pass any resolution for winding it up;

d.
apply for the appointment of a receiver or an administrator over its assets;

e.
reorganize or change the nature or scope of its business;

f.
dispose of the whole or any substantial part of its undertaking or assets or
merge with any other company;

g.
dispose of any of its assets outside the ordinary course of business;

h.
Approve or effectuate any non-recourse facilities, or any refinancing relating
thereto, or any other financing with a total amount equivalent to or exceeding

$1,000,000 (One Million US Dollars) in total, whether provided at once or on
several installments the total amount of which accumulate to 1,000,000 (One
Million US Dollars) or more (excluding trade debt, accounts payable or equipment
leases incurred in the ordinary course of the Company's business), execution of
any promissory/order note, evidence of indebtedness, guaranty or the like not
authorized and duly approved in an operating budget, or approval or effectuation
of the prepayment, modification or refinancing of any such financing;
i.
Prosecution, waiver, settlement or compromise of any claims or causes of action
of the Company against any third party (or parties), or agreement on behalf of
the Company to pay any disputed claims or causes of action against the Company
to the extent each claim exceeds[$100,000 (One Hundred Thousand US Dollars);

j.
Merging the Company with any entity;

k.
Approval of any actions which may result in or effectuate a liquidity event for
the Company, including the sale of the Company, the properties or substantially
all of the Company's assets;

11

--------------------------------------------------------------------------------



l.
Listing the Company for a private or public sale;

iii.
Safe for the Reserved Matters, the decisions of the Board of Directors shall be
resolved by a simple majority of the Directors present in any Board of
Directors' meeting, provided that at quorum for the Board of Directors' meetings
is met at all times.

iv.
The Parties confirm and acknowledge that the incorporation of the Company and
the execution of this Agreement depends entirely on the knowhow and technical
expertise of Viocare. Accordingly, Viocare shall provide certain management and
technical services to the benefit of the Company as further detailed in the
Management Services Agreement which is annexed to this Agreement as Annex III
(the "Management Services Agreement").

v.
in consideration for the services provided by Viocare to the Company under the
Management Services Agreement, Viocare shall be entitled to 5% (five percent) of
each country Clinic's Net Profit, subject to Clause 6.3vi below, as a Management
Fee (the "Management Fee"). The Management Fee shall only become payable to
Viocare at the end of any profitable fiscal year of the Company per country. For
the avoidance of doubt, if the Company in a country is not in profit during any
fiscal year then Viocare will not be entitled to the Management Fee for the
Clinics of this country.

vi.
Moreover, the Parties confirm and acknowledge that the Management Fee is only
payable to Viocare upon the fulfillment of the key performance Indicators as
detailed in the Business Plan and other terms and conditions agreed upon in the
Management Services Agreement.

vii.
Viocare shall, as part of the management services to be provided to the Company
under the Management Services Agreement, supply, at cost basis, the Company with
all equipment, products and supplies which are necessary for the Business of the
Company. The Company shall reimburse Viocare with the costs of equipment,
products, supplies and actual expenses.

viii.
Viocare shall, as part of the management services to be provided to the Company
under the Management Services Agreement, grant the Company a royalty free
exclusivity and non-transferable right to use all Viocare's Intellectual
Property in the Territory during the term of the Agreement.

6.4
Removal or Vacancy

Each Party shall have the right to remove each or any of its respective
designated Directors at any time, with or without cause. In the event of the
death, disability, resignation or removal of any Director, the Party that had
designated such Director shall have the right to designate his successor.
12

--------------------------------------------------------------------------------





6.5
Chairman

The Board of Directors shall elect a chairman from the Directors, provided
however that the charming must be at all times a Director who is designated by
Tharawat.
6.6
Meetings

The meetings of the Board of Directors shall be held in the manner and at the
times agreed by the Directors provided, however, that the Board of Directors
shall meet at least 4 (four times) during each fiscal year. At every Board
meeting, the presence of three (3) Directors shall constitute a quorum. Except
for the Reserved Matters and as otherwise expressly provided in this Agreement,
the resolutions and all Company Business shall be made by the simple majority of
the Board of Directors. In the event the votes for a resolution are tied, the
chairman shall have a casting vote.


7.
REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Party ("Representing Party") hereby represents, warrants and covenants to
the other Party
the following:
i.
Organization and Existence. Representing Party is duly organized, validly
existing and in good standing under the laws pursuant to which it is registered.
Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated hereby, will violate any provision of Representing
Party's constitutive documents or any agreement to which Representing Party is a
party or by which it is bound.

ii.
Power and Authority. Representing Party has the full legal right, power and
authority required to enter into this Agreement and to perform fully its
obligations hereunder, and that the execution, delivery and performance of this
Agreement have been duly authorized by all necessary corporate action of
Representing Party. This Agreement constitutes the legal, valid and binding
obligation of Representing Party, enforceable against Representing Party in
accordance with its terms.

iii.
Litigation. There is no suit, action, arbitration or governmental proceeding
pending or threatened against the Representing Party, and there is not
outstanding against the Representing Party any judgment, decree, injunction,
rule or order of any court, governmental body or arbitrator, which, in any such
case, could have a material adverse effect on the business, finances or
operations of the Representing Party or on the ability of the Representing Party
to perform its obligations under this Agreement.

iv.
Full Disclosure. All documents and information furnished by or on behalf of the
Representing Party to the other Parties in connection with the Representing
Party, this Agreement and the transactions contemplated hereby do not contain
any untrue statement of a material fact and do not omit to state any material
fact.

v.
Legal Compliance. The Representing Party shall (i) not cause the other Party or
the Company to violate the Applicable Law; and (ii) reasonably cooperate with
the other Party and the Company in ensuring compliance with all Applicable Laws.

13

--------------------------------------------------------------------------------

 
vi.
Indemnification. The Company will be indemnified by the Parties and their
respective associated persons for any damages caused by their failure to comply
with the representations and warranties in this Clause. The Parties shall
indemnify and hold the Company harmless against any losses, claims, judgments
and investigation costs incurred by the Company as a result of a Party's breach
of the provisions contained in this Agreement.



8.
FISCAL MATTERS

8.1
Economic Effect, Revenues and Expenses Prior to Commercial Registration:

Safe for expense and costs incurred by the Parties for the purposes of
negotiating and executing this Agreement, expenses incurred by the Parties for
and on behalf of the Company for the purposes of registering the Company duly,
after the date of signature of this Agreement and prior to the commercial
registration of the Company, shall be billed to and be an expense of the Company
up to actual expenses
8.2
Expenses After Commercial Registration:

After commercial registration, expenses reasonably incurred by the Parties for
and on behalf of the Company shall be billed to and be an expense of the Company
up to approved financial budget
8.3
Bank Accounts

i.
The Company shall open and maintain one or more bank accounts with such banks
inside or outside the Kingdom of Saudi Arabia as shall be acceptable to the
Board of Directors.

ii.
All withdrawals or payments from the Company's bank accounts or instructions
relating to the operation thereof shall be as determined by the majority of the
Board of Directors.

iii.
Any funds that are temporarily not required to be disbursed may be invested in
financial institutions or securities approved by the majority of the Board of
Directors but not in any security issued by a Party or any of its Affiliates.

8.4
Books of Account

i.
The administrative member shall be Tharawat (the "Administrative Member") and
shall establish in the name and on behalf of the Company bank accounts in
accordance with Clause 8.3i to receive/disburse Company funds. The Company bank
accounts shall be operated and maintained in accordance with the instructions of
the Board of Directors.

ii.
The Company's books of account shall be kept and maintained by the Company in
the English language. Books of account shall be maintained in accordance with
the standards of the Saudi Organization for Certified Public Accountants. Such
books of account shall be audited annually by independent auditors appointed by
the members on the recommendation of the Board of Directors. The books of
account shall be kept at the Company's head office or such other place as the
majority of the Board of Directors may determine to be appropriate. Each Member
and/or its duly authorized representative(s) shall have access to the complete
books of accounts of the Company and supporting documentation at all reasonable
times during normal business hours of the Company.

14

--------------------------------------------------------------------------------

 


9.
CONFIDENTIALITY

9.1
Company Confidential Information

The Parties hereto hereby acknowledge that all trade, business and technical
information regarding the Company as may exist from time to time (and which came
into the possession of a Party hereto prior to the date hereof or which may come
into the possession of a Party hereto after the date hereof), including, inter
alia, prices, marketing, sales and other data, technology, trade secrets, the
identity and requirements of customers and prospective customers of the Company,
the Company's methods of doing business and all information relating to the
Business, operations and marketing operations of the Company ("Company
Confidential Information"), constitute valuable confidential information of the
Company. The Parties hereto, or any of their Affiliates, employees or agents,
shall not use or discuss any Company Confidential Information for any purpose,
except on behalf of the Company and then only to such extent as may be
authorized by the Company, or disclose any Company Confidential Information to
any other person, firm or corporation, except to the extent required in carrying
out, on behalf of the Company, their functions as Members or Directors of the
Company.
9.2
Member Confidential Information

Each Party agrees that with respect to any confidential:
i.
operating, economic or business information or data received (prior to or after
the date hereof) by that Party or its Affiliates, directly or indirectly, from
the other Party or its Affiliates, and

ii.
technical, scientific or engineering information or data disclosed (prior to or
after the date hereof) by that Party or any of its Affiliates to the other Party
or any of its Affiliates in written or machine readable form and identified as
confidential

(collectively, "Member Confidential Information"), it shall take such reasonable
steps, and shall cause all of its Affiliates to take such steps, as may be
required, to prevent the duplication, disclosure or unauthorized use thereof
anywhere in the world, except with the prior written approval of the furnishing
Party.
All information and data provided by Viocare or any of its Affiliates to
Tharawat up until the date of signing this Agreement mutually agreed and
considered as confidential and governed by the provisions of sub-clauses 9.1 and
9.2 herein and the non-disclosure agreement dated May 31st, 2016 signed between
Tharawat and HcI Viocare Technologies Ltd of Scotland.
 
 
15

--------------------------------------------------------------------------------





9.3
Exceptions

The obligations of confidentiality set forth in Clause 9.1 above with respect to
Company Confidential Information and Clause 9.2 above with respect to Member
Confidential Information shall not apply if the Party that wishes to disclose
such information without violating such Clauses 9.1 or 9.2, as the case may be,
can document that such information or data:
i.
is public information or otherwise generally available to the public through no
act or fault of the disclosing Party;

ii.
was, prior to disclosure to such Party by the furnishing Party, already in the
possession of the disclosing Party and was not obtained by such Party under a
prior obligation of confidentiality from any Party to this Agreement;

iii.
was or hereafter is rightfully received by the disclosing Party from a third
party who did not receive the same directly or indirectly from a Party to this
Agreement or otherwise in violation of any confidentiality agreement;

iv.
is hereafter independently developed by the disclosing Party's employees who
have not

had access to such information and data from the other Party; or
v.
is required to be divulged by a government or court order (in which case, the
disclosing Party shall notify the other Party in advance if feasible and limit
such disclosure to only that information or data specifically requested by the
government or the court order).

9.4
Survival

This Clause 9 (Confidentiality) shall remain in full force and effect between
the Parties and shall survive the termination of this Agreement.


10.
NON-COMPETITION

i.
Without prejudice to Clauses 10.iii and 10.iv, as of the Effective Date no
Member shall independently or with a third party pursue a business opportunity
in the Territory in competition with the Company or which might be similar to
the Business so long as the Company is operating and as long as that Member owns
an interest in the Company and for a period of three (3) years following the
termination of the Agreement as set forth in Clause 10.ii below.

ii.
In the event this Agreement is terminated for any reason other than the breach
of Viocare or Tharawat, the provisions of Clause 10.i shall apply to the Parties
as of the date of termination the Agreement, and the Parties undertake not to be
active, independently or with/through a third party or an affiliated company, in
the field of prosthetic and orthotic rehabilitation and limb fitting market for
a period of three (3) years following the termination of the Agreement as set
forth herein.

iii.
Notwithstanding anything to the contrary in their Agreement, if this Agreement
is terminated as a result of the breach of Viocare, the non-compete provisions
set forth in Clause 10.i and 10.ii shall not apply on Tharawat and shall only be
applicable on Viocare.

16

--------------------------------------------------------------------------------

 
iv.
Notwithstanding anything to the contrary in their Agreement, if this Agreement
is terminated as a result of the breach of Tharawat, the non-compete provisions
set forth in Clause 10.i and 10.ii shall not apply on Viocare and shall only be
applicable on Tharawat.



11.
TERM & TERMINATION

11.1
Effective Date

i.
This Agreement shall come into effect on the later of (a) Effective Date or (b)
the date on which all of the conditions set forth in Clause 11.1ii below are
satisfied. This Agreement shall remain in full force and effect unless earlier
terminated as set out in this Clause 11 (Term & Termination).

ii.
Notwithstanding anything to the contrary in this Agreement, this Agreement will
not come into effect and become binding upon its Parties unless all of the
following conditions, which shall constitute conditions precedent to the
execution of this Agreement, are fulfilled:

a.
The written agreement of the Parties on the Business Plan,

b.
The agreement of the Parties on the Management Services Agreement, and the
execution of the same by the Parties, and

c.
The written agreement of the Parties on the Articles of Association.

iii.
In the case any the above conditions precedent is not fulfilled within a period
of (90 days) as of the Effective Date, this Agreement shall be considered null,
void and harmless without any liability or responsibility on any of the Parties.

11.2
Automatic Termination

This Agreement shall terminate forthwith and the Company wound up (if
incorporated duly at the time, without notice, upon the occurrence of any of the
following events:
i.
Mutual written agreement of all of the Parties;

ii.
The dissolution, liquidation or bankruptcy of the Company, or the marshaling or
assignment of its assets for the benefit of creditors or other similar events;
or

iii.
The violation of any Applicable Law by the Company or  a Member with regard to
Company Business which violation cannot be cured (or a plan put in place to
cure) to the satisfaction of all other Members within 10 (ten) days of the
Company receiving notification of such violation.

11.3
Termination by Either Party

Subject to Clause 11.4 below, a Party may terminate this Agreement by simple
written notice to the other Party upon the bankruptcy of the other Member, the
marshalling or assignment of its assets for the benefit of creditors or other
similar events.
17

--------------------------------------------------------------------------------

 
11.4
Consequences of Termination as a Result of a Member's Bankruptcy

In the event that any Party exercises its right to terminate this Agreement as a
result of the bankruptcy of any Member, the marshaling or assignment of its
assets for the benefit of creditors or other similar events (the "Bankrupt
Member"), the remaining Members in the Company shall have the right to purchase,
pro rata their interest in the Company, the interest of the Bankrupt Member in
the Company at such interest's current market value as determined by a "big
four" audit firm acceptable to the remaining Members.
11.5
Consequences of Termination

Upon the termination of this Agreement for any reason:
i.
any provision of this Agreement which is expressed to continue in force after
termination shall continue in full force and effect; and

ii.
subject to the terms of this Clause 11 (Term & Termination), and except in
respect of any accrued rights, the Parties shall not be under any further
obligation to each other.



12.
INDEMNIFICATION AND LIMITATIONS OF LIABILITY

12.1
Company Indemnity

To the maximum extent permitted by Applicable Law, the Company shall indemnify,
defend and hold harmless all Members and their respective Affiliates, directors,
officers, the employees and agents of the Company, the Administrative Member and
the Tax Matters Partner (each, an "Indemnified Party") from and against any and
all losses, claims, demands, costs, damages, liabilities, joint and several,
expenses of any nature (including attorneys' fees and disbursements), judgments,
fines, settlements, penalties, and other expenses actually and reasonably
incurred by the Indemnified Party in connection with any and all claims,
demands, actions, suits or proceedings, civil, criminal, administrative, or
investigative, in which the Indemnified Party may be involved, or threatened to
be involved, as a party or otherwise, by reason of the fact that the Indemnified
Party is or was a Member or Director or is or was an employee or  agent of the
Company, including  Affiliates of the foregoing, arising  out of or incidental
to the activities of the Company, provided, (a) the Indemnified Party's conduct
did not constitute willful misconduct or recklessness, (b) the action  is  not
based  on breach of this Agreement, (c) the Indemnified Party acted in good
faith and in a manner the Indemnified Party reasonably believed to be in, or not
opposed to, the best interests of the Company and within the scope of such
Indemnified Party's authority, and (d) with respect to a criminal action or
proceeding, the Indemnified Party had no reasonable cause to believe the
Indemnified Party's conduct was unlawful. The termination of any action, suit,
or proceeding by judgment, order, settlement, or upon a plea of no contest or
its equivalent, shall not, in and of itself, create a presumption or otherwise
constitute evidence that the Indemnified Party acted in a manner contrary to
that specified above.
18

--------------------------------------------------------------------------------





12.2
Indemnification by Members

Subject to the limitation of damages and liabilities (Clause 12.3), each Member
shall indemnify the Company and the other Members individually in respect of and
hold the Company and the other Members individually harmless against all losses,
claims, demands, liabilities and cost of any nature (including reasonable
attorney fees) incurred or suffered by the Company or the other Members
individually resulting from or related to any facts attributable to a Member,
which if true, would constitute a breach of, inaccuracy in, or failure to
perform by such Member of any covenants or representations of that Member
contained in this Agreement.
12.3
Limitation of Liabilities

In no event shall any Party be liable to the other Party under the terms and
conditions of this Agreement for any claims or demands exceeding actual damages,
including loss of profits, or any incidental, special, exemplary, punitive, or
consequential damages.


13.
INSURANCE

13.1
Insurance for the Company

Subject to  Clause 13.4 below, the Company shall be responsible for obtaining 
quotes and placing, as approved by the Board of Directors, insurance for the
Company.
13.2
Insurance if Member is a Subcontractor to the Company

When performing services as a subcontractor to the Company, each Member shall
maintain insurance coverage sufficient to meet the requirements of the prime
contract under which the subcontract services by the Member to the Company are
being performed. The subcontractor Member shall be responsible for all insurance
and deductible costs associated with its insurance and shall be solely
responsible for any uninsured losses arising out of its subcontract services.
The subcontractor Member shall add the Company and other Member as additional
insured's to the applicable insurance policies with respect to the services
being performed for the Company.
13.3
Contract Insurance

Any losses, expenses (including deductible costs) or damages for insurance
claims not covered by the insurance required herein shall be allocated, if
reasonably possible, directly to the contract under which the losses, expenses
or damages occurred.
13.4
Insurance by the Company

The Company shall obtain and maintain in effect such policies of insurance with
terms and limits of coverage as the Board of Directors deems appropriate,
including, (i) any insurance required by contracts entered into by the Company;
(ii) any insurance required by Applicable Law; and
(iii) such additional Company insurance as the Board of Directors may determine
is appropriate and is customary and ordinary for an organization of this size.
Company placed insurance policy(ies) shall provide that each Member shall be an
additional insured on these policies. The cost of insurance purchased by the
Company is to be borne by the Company.
19

--------------------------------------------------------------------------------





14.
TAX MATTERS

The Board of Directors shall cause the Company to prepare, submit to the Members
for approval and thereafter file all required tax and Zakat returns in
compliance with the Applicable Law for each tax year of the Company.


15.
CONSEQUENCES OF BREACH

15.1
Consequences of Breach

Subject to Clause 15.2, if a Member (the "Breaching Member") commits a material
breach of any of the provisions of this Agreement and, if the breach is capable
of remedy, fails to remedy it within 30 (thirty) days ("Remedy Period") after
being given a written notice containing full particulars of the breach and
requiring it to be remedied then, the other Member(s) (the "Non- Breaching
Member(s)") shall be entitled, at any time within 30 (thirty) days after the
expiration of the Remedy Period to give final written notice to the Breaching
Member either:
i.
requiring it to sell its interest in the Company at such interest's current
market value as determined by a "big four" audit firm acceptable to the
Non-Breaching Member(s) [LESS 10%]; or

ii.
requiring it to purchase the Non-breaching Member(s) interests in the Company at
such interests' current market value as determined by an independent auditor
acceptable to the Non-Breaching Member(s) [PLUS 10%]; or

iii.
terminating this Agreement and requiring the Company to be wound up, in which
event the Parties shall forthwith take all steps necessary to do so.

15.2
Capability of Remedy

For the purposes of Clause 15.1, a breach shall be considered capable of remedy
if the Party in breach can comply with the provision in question in all respects
other than as to the time of performance (provided that time of performance is
not of the essence).
15.3
Remedies Non-exclusive

The rights given by this Clause 15 (Consequences of Breach) shall not prejudice
any other right or remedy of the Non-Breaching Member(s) under this Agreement or
otherwise.


16.
DISPUTE RESOLUTION

16.1
Subject to Clause 16.2 below, any dispute, controversy or claim arising out of
or in connection with the present Agreement or the breach, termination or
invalidity thereof shall be finally settled and resolved by arbitration under
the LCIA Rules, which Rules are deemed to be incorporated by reference into this
clause. The number of arbitrators shall be one, and the seat, or legal place, of
arbitration shall be London, United Kingdom.

16.2
If a disagreement or dispute shall arise between the Members related to or
arising out of this Agreement (including any disagreement or dispute regarding
operations of the Company), the  Board of Directors shall immediately refer the
issue to those chief executive officers of the Members for decision. If such 
executives reach  unanimous consent  on  a resolution  to  the dispute, their
decision shall bind the Members and the Company. In the event the chief
executive officers of the Members are unable unanimously to resolve the dispute
within 5 (five) working days or such longer period as such executives may
establish, then the matter may be submitted to arbitration pursuant to Clause
16.1 above. However, pending the outcome of the arbitration, the Chairman of the
Board of Directors may render a decision in his sole discretion if and as
necessary in order to prevent interruption or delay in the Company Business.

20

--------------------------------------------------------------------------------



17.
GENERAL PROVISIONS

17.1
Force Majeure

In the event of any failure or delay in the performance of this Agreement by any
Party due to war, civil commotion, labor  dispute, fire, natural  disaster, 
government embargoes or trade restrictions, or any other cause whatsoever beyond
the reasonable control of such Party (each hereinafter called a "Force Majeure
Event"), the Party so affected shall not be liable for such failure or delay or
for the results thereof. Upon the occurrence of any Force Majeure Event, the
Party being affected shall, without delay, notify in writing the other Party of
the nature and effects of such Force Majeure Event, and the Parties shall meet
and discuss appropriate or necessary actions to be taken to deal with the
situation.
17.2
Notices

i.
Any notice, request and other correspondence pursuant to or in connection with
this Agreement shall be in the English language and shall be sent to any Party
by facsimile, registered mail or personal/courier delivery at its address as
specified at the beginning of this Agreement or at such other address as shall
be notified pursuant to Clause 17.2iii below.

ii.
Any notice, request or other correspondence pursuant to or in connection with
this Agreement shall be deemed validly received by the addressee upon the
expiration of [48 (forty-eight) hours] after transmission in case of facsimile,
on the [3rd (third) day] after mailing in the case of registered mail, or
immediately upon delivery in case of personal/courier delivery.

iii.
Any Party shall, upon a change of its address, notify the other Party of such
change in accordance with the procedures provided for in this Clause 17.2.

17.3
Governing Law

This Agreement shall be governed by and construed in accordance with the law of
England and Wales.
17.4
Assignment

This Agreement shall inure to the benefit of and be binding upon the respective
Parties and their successors and permitted assigns and transferees hereunder.
Except as expressly provided herein, none of the Parties shall assign or
transfer all or any part of this Agreement or any of its rights and/or
obligations hereunder to any third party without the prior written consent of
the other Party.
21

--------------------------------------------------------------------------------

 
17.5
No Implied Waivers

The failure of any Party at any time to require performance by the other Party
of any provision hereof shall in no way affect the right of such Party to
require such performance at any time thereafter nor shall the waiver by any
Party of a breach of any provision hereof constitute a waiver of any succeeding
breach of the same or any other provision or constitute a waiver of the
provision itself.
17.6
Liability Limitation

Notwithstanding any other provision of this Agreement, no Party shall in any
circumstances be liable to the other Party for special, incidental,
consequential, exemplary or punitive damages, or for goodwill, loss of profits,
loss of data or loss of use damages.
17.7
Counterparts

This Agreement may be executed in counterparts, each of which shall be deemed to
be an original, but all of which together shall constitute one and the same
agreement.
17.8
Severability

If any provision of this Agreement is held to be invalid under the governing law
set out in Clause 17.3, the same shall not affect the remaining provisions of
this Agreement, which shall continue in full force and effect. [If a provision
of this Agreement is held invalid, the Parties shall negotiate and mutually
agree on a legal provision that, to the greatest extent possible, achieves the
Parties' original commercial intention of the invalid provision.
17.9
Independent Parties

Each Party is and shall be considered for all purposes to be an independent
entity in relation to the other Party or Parties under this Agreement and shall
not hold itself out as a partner, employee or agent of any other Party. As an
independent entity, each Party is solely responsible for its employees and
agents. Unless explicitly stated in writing by the Parties, (i) nothing herein
shall be construed to grant any Party authority to bind any other Party, or to
create or assume, directly or indirectly, any express or implied obligation on
behalf of any other Party; (ii) no Party shall incur any liability whatsoever on
behalf of any other Party, nor in any way pledge the credit of any other Party;
and (iii) no Party has any authority whatsoever under this Agreement to commence
any legal proceeding in the name of or on behalf of any other Party.
17.10
Entire Agreement; Amendments


 
This Agreement, including all of its Annexes, sets forth the entire agreement
and understanding of the Parties relating to the subject matter contained herein
and supersedes all prior discussions among the Parties, and none of the Parties
shall be bound by any previous agreements, negotiations, commitments or writing
relating to the subject matter contained herein except as expressly provided in
this Agreement. This Agreement may not be amended or supplemented in any manner
except by an instrument in writing signed by a duly authorized representative of
each of the Parties.




(SIGNATURES ON FOLLOWING PAGE(S))
22

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives on the date specified above.







 
Tharawat
 
Viocare
       
By
 /s/Ammer Abdulwahab Alselham
By
 /s/Sotirios Leontaritis
Name
Ammer Abdulwahab Alselham
Name
Sotirios Leontaritis
Title
President & Chief Executive Officer
Title
Director

23

--------------------------------------------------------------------------------



ANNEX I ARTICLES OF ASSOCIATION
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------







ANNEX II BUSINESS PLAN


1.
With reference to the Territory in 1.1 and the Non-competition clause in 10, the
Business Plan should forecast the development of Clinics with the following
capacity p.a. (as per ISPO standards) to capture the market potential

i.
1st year: a Clinic with a capacity of at least 300 amputees in the KSA.

2nd- 10th year: Clinics with capacity totaling of at least 10,000 amputees in
the Territory.
2.
Key performance indicators for the shareholders

The following key performance indicators shall be considered as part of the
Business Plan
i.
Pre operationalization of first Clinic

Tharawat is expected to get all the regulatory approval within a period of
approximately 6 -9 months. During this period, Viocare needs to support Tharawat
by honoring the below responsibilities
·
Assist in any documentation/ procedural requirements that might be needed or
required during obtaining the licensing for the Clinics

·
Providing/ modifying the lay out as per international standards/ Viocare
benchmarks

·
Assist in any modification or redesigning of all company buildings/ Clinics
which might be requirement by governmental regulatory agencies



ii.
Post the regulatory approval, both the parties are obliged to fulfill the below
responsibilities within the specified duration

·
Tharawat

Activity
Duration
Procuring Inventory, furniture, machinery and equipment
3 months
Visa processing for CPOs
Approximate 1.5 months
Hiring the technicians locally*
2 months
Certifications for the facilities*
3 months

·
Viocare

25

--------------------------------------------------------------------------------





Activity
Duration
Providing all approved/ qualified list of suppliers for the business
45 days
Assist in finalizing any contractual agreement with suppliers
45 days
Assist with furniture requirements specifications by providing the list as well
as the name of the suppliers
45 days
Assist in interviewing and training for the local hires*
6 months including training
Interviewing and providing qualified staff (CPO and others) as per ISPO
standards
6 months
Certifications for the facilities*
3 months
Providing any other technical assistance might be required by the Company
as long  Viocare is a partner
Support/ guidance in marketing activities and branding guidelines
as long  Viocare is a partner

* Tasks that are done in parallel with co-ordination between the two Parties
Note: Refer to appendix for details on the interdependencies among the
identified activities.




iii.
Post operationalization of first Clinic

2.1
Tharawat

i.
Committed to all aspect of the Business Plan



2.2
Viocare

a)
Provide all the support as mentioned in section 1.2 whenever a new clinic is
opened .

b)
Viocare needs to supply qualified CPOs as per the distribution mentioned below

26

--------------------------------------------------------------------------------





Year
2018
2019
2020
2021
2022
2023
2024
2025
2026
2027
Number of CPOs
1
3
4
4
4
4
4
4
3
3







Earn out clause
Viocare is entitled to the additional 10% equity stake subject to the
fulfillment of KPIs as mentioned in section 1 and section 2. The stake
realization will be in a manner defined below
1.
5% stake to be realized once Tharawat recovers the loan amount completely and
the JV remains cash positive post the repayment

2.
Next 2% will be realized once the JV reaches 5000 Client

3.
Next 3% will be realized once the JV reaches 7000 Clients

27

--------------------------------------------------------------------------------

 
 
 
 
ANNEX III MANAGEMENT SERVICES AGREEMENT
 
 
 
 
 
 
 
28

--------------------------------------------------------------------------------